DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 7th, 2022 has been entered.

Status of Claims
This Office Action is in response to the R.C.E. and amendment filed on April 7th, 2022 for application no. 17/095,284 filed on November 11th, 2020. Claims 10-14, 17 and 21-26 are pending. In the present amendment, claims 21-26 are new, and claims 1-9, 15-16 and 18-20 are canceled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 7th, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the Examiner.

Examiner Note
	Examiner would welcome an interview to clarify any of the various objections/rejections seen below in order to expediate prosecution of the instant application.

Claim Objections
	Regarding Claim 21 (last clause), please change the recitation of “wherein the differential side plate includes an aperture, the first bearing support protrudes a first outer ring portion coupled between the aperture of the differential side plate and the first outer race of the first bearing” to - - wherein the first differential side plate includes an aperture, the first bearing support protrudes a first outer ring portion coupled between the aperture of the first differential side plate and the first outer race of the first bearing - - as this feature is previously referred to in claim 21.

	Regarding Claim 22 (line 2), please change the recitation of “the aperture of the differential side plate” to - - the aperture of the first differential side plate - - as this feature is previously referred to in claim 21.

	Regarding Claim 23 (lines 1-2), please change the recitation of “wherein the aperture of the differential side plate, the first outer ring portion of the bearing support” to - - wherein the aperture of the first differential side plate, the first outer ring portion of the first bearing support - - as these features are previously referred to in claim 21.

	Regarding Claim 24 (last clause), please change the recitation of “wherein the differential side plate includes an aperture, the first bearing support protrudes a first outer ring portion coupled between the aperture of the differential side plate and the first outer race of the first bearing” to - - wherein the first differential side plate includes an aperture, the first bearing support protrudes a first outer ring portion coupled between the aperture of the first differential side plate and the first outer race of the first bearing - - as this feature is previously referred to in claim 24.

	Regarding Claim 25 (lines 1-2), please change the recitation of “The axle assembly of claim 24, wherein the carrier protrudes a first inner ring portion toward the aperture of the differential side plate” to - - The differential of claim 24, wherein the carrier protrudes a first inner ring portion toward the aperture of the first differential side plate - - as these features are previously referred to in claim 24.

	Regarding Claim 26 (lines 1-2), please change the recitation of “The axle assembly of claim 25, wherein the aperture of the differential side plate, the first outer ring portion of the bearing support” to - - The differential of claim 25, wherein the aperture of the first differential side plate, the first outer ring portion of the first bearing support - - as these features are previously referred to in claim 24.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dewa et al. (US 10,837,544), hereinafter Dewa, in view of Heim et al. (US 7,631,553), hereinafter Heim.

Regarding Claim 21, Dewa teaches an axle assembly (Fig. 2, “axle assembly” 8) coupled to a drive shaft (“drive shaft” 11), the axle assembly comprising: 
a first axle unit (“first housing component” 31); 
5a second axle unit (“second housing component” 32); 
a differential (“differential” 13) coupled to the first axle unit (31) and the second axle unit (32) therebetween; 
an axle housing (“axle housing” 16); 
a drive pinion (“drive pinion gear” 18) positioned within the axle housing (16); 
10a ring gear (“bevel gear” 12) engaged with the drive pinion (18) and driven by the drive pinion (18) to rotate; 
a carrier (“differential case” 21) attached to the ring gear (12) and configured to rotate with the ring gear (12); 
a differential pinion (“differential pinion gear” 22) coupled to the carrier (21) operable to rotate with the ring 15gear (12) and to self-rotate about a differential pinion axis (“axle axis” Ax1); 
a first side gear (“first side gear” 24) and a second side gear (“second side gear” 25) respectively engaged with the differential pinion (22) and driven by the differential pinion (22); 
a first axle shaft (“first axle shaft” 14) coupled to and rotating with the first side gear (24); 
a second axle shaft (“second axle shaft” 15) coupled to and rotating with the second side gear (25); 
20a first bearing (Fig. 4, “first central bearing” 42) coupled to the axle housing (Fig. 2, 16) and rotatable with the carrier (Fig. 4, 21), the first bearing (42) having a first inner race (42) rotatable with the carrier (21), a first outer race (42), and a rolling element (42) between the first inner race (42) and the first outer race (42; see Fig. 4); 
a first bearing support (“first support member” 41) coupled to the axle housing (Fig. 2, 16) and configured to support the first bearing (Fig. 4, 42); and
wherein the differential (13) includes a differential housing portion (“central housing component" 33) having a first differential side plate (“central housing component” 331) at a lateral side of the differential housing portion (33), 
a first side (inner side) of the first bearing support (41) contacts the first differential side plate (331) and the first bearing (42);
wherein the differential side plate (331) includes an aperture (for receiving bearing support 41),
the first bearing support (41) protrudes a first outer ring portion (axially inward) coupled between the aperture of the differential side plate (331) and the first outer race (42) of the first bearing (42). 
 Dewa does not teach “a torque sensing assembly coupled to the first bearing support operable to measure a strain thereof resulted from a separation 25force created between the drive pinion and the ring gear…the torque sensing assembly is positioned on a second side of the first bearing support”.
Heim teaches a torque sensing assembly (Fig. 1, “measuring elements” 16) coupled to a bearing support (“radial flange” 10) operable to measure a strain thereof resulted from a separation force created between a machine element (7) and a measuring sleeve (3; col. 5, line 48 - “A sensor system 19 and measuring elements 16 are attached on the flange 10. The measuring elements 16 are, for example, strain elements. The machine element 7 is supported in the loaded and unloaded state on the measuring sleeve 3 via the rolling bodies 5. The loadings of the measuring sleeve 3 lead to tensile or compressive stresses on the flange 10 and are registered by the measuring elements 16. The measured results from deformations are collated and forwarded via a line 17 to an evaluation unit (not shown) and evaluated accordingly”);
the torque sensing assembly (16) is positioned on an outer side of the bearing support (10).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the axle assembly taught by Dewa with the torque sensing assembly taught by Heim, such that “a torque sensing assembly coupled to the first bearing support operable to measure a strain thereof resulted from a separation 25force created between the drive pinion and the ring gear…the torque sensing assembly is positioned on a second side of the first bearing support”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of monitoring strain in the axle assembly taught by Dewa in order to promote a longer service life.

Regarding Claim 22, Dewa and Heim teach the axle assembly of claim 21, 	Dewa teaches wherein the carrier (Fig. 4, 21) protrudes a first inner ring portion (axially outward) toward the aperture of the differential side plate (331), and 
the first inner race (42) of the first bearing (42) is coupled to the first inner ring portion (21).  

Regarding Claim 23, Dewa and Heim teach the axle assembly of claim 22. 
Dewa or Heim do not teach “wherein the aperture of the differential side plate, the first outer ring portion of the bearing support, the first bearing, and the first inner ring portion of the carrier overlap in a radial direction”.
However, Dewa does teach an aperture of a differential side plate, an outer ring portion of a bearing support, a bearing, and an inner ring portion of a differential rotating body overlap in a radial direction (see Examiner Fig. 1 below).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the first bearing support arrangement taught by Dewa (seen in Fig. 4) with the axially compact bearing support arrangement taught by Dewa (seen in Fig. 5), such that “wherein the aperture of the differential side plate, the first outer ring portion of the bearing support, the first bearing, and the first inner ring portion of the carrier overlap in a radial direction”, as one of ordinary skill in the art would have recognized that the result of doing so would have been predictable, and have the obvious advantage of providing the axle assembly taught by Dewa with an axially compact design and increase the marketability of the axle assembly as it could be used in a variety of other applications requiring a shortened overall length.

    PNG
    media_image1.png
    283
    484
    media_image1.png
    Greyscale

Examiner Fig. 1 - Fig. 5 of Dewa

Regarding Claim 24, Dewa and Heim teach a differential (Fig. 2, 13) of an axle assembly (8), comprising: 
a differential housing portion (33); 
a drive pinion (18) positioned within the differential housing portion (33); 
10a ring gear (12) engaged with the drive pinion (18) and driven by the drive pinion (18) to rotate; 
a carrier (21) attached to the ring gear (12) and configured to rotate with the ring gear (12); 
a differential pinion (22) coupled to the carrier (21) operable to rotate with the ring gear (12) and to self-rotate about a differential pinion axis (Ax1); 
a first side gear (24) and a second side gear (25) respectively engaged with the differential 15pinion (22) and driven by the differential pinion (22); 
a first bearing (Fig. 4, 42) coupled to the differential housing portion (33) and rotatable with the carrier (21), the first bearing (42) having a first inner race (42) rotatable with the carrier (21), a first outer race (42), and a rolling element (42) between the first inner race (42) and the first outer race (42; see Fig. 4); 
a first bearing support (41) coupled to the differential housing portion (33) and configured to support the first bearing (42); and
wherein the differential housing portion (33) has a first differential side plate (331) at a lateral side of the differential housing portion (33), 
a first side (inner side) of the first bearing support (41) contacts the first differential side plate (331) and the first bearing (42);
wherein the differential side plate (331) includes an aperture (for receiving bearing support 41), 
the first bearing support (41) protrudes a first outer ring portion (axially inward) coupled between the aperture of the differential side plate (331) and the first outer race (42) of the first bearing (42).
Dewa does not teach “20a torque sensing assembly coupled to the first bearing support and operable to measure a strain thereof resulted from a separation force created between the drive pinion and the ring gear…and the torque sensing assembly is positioned on a second side of the first bearing support”.
Heim teaches a torque sensing assembly (Fig. 1, 16) coupled to a bearing support (10) operable to measure a strain thereof resulted from a separation force created between a machine element (7) and a measuring sleeve (3; see col. 5, line 48);
the torque sensing assembly (16) is positioned on an outer side of the bearing support (10).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the axle assembly taught by Dewa with the torque sensing assembly taught by Heim, such that “a torque sensing assembly coupled to the first bearing support and operable to measure a strain thereof resulted from a separation force created between the drive pinion and the ring gear…and the torque sensing assembly is positioned on a second side of the first bearing support”, as one of ordinary skill in the art would have recognized that the result of the combination would have been predictable, and have the obvious advantage of monitoring strain in the axle assembly taught by Dewa in order to promote a longer service life.

Regarding Claim 25, Dewa and Heim teach the axle assembly of claim 24, 
Dewa teaches wherein the carrier (Fig. 4, 21) protrudes a first inner ring portion (axially outward) toward the aperture of the differential side plate (331), and the first inner race (42) of the first bearing (42) is coupled to the first inner ring portion (21).  

Regarding Claim 26, Dewa and Heim teach the axle assembly of claim 25. 
Dewa or Heim do not teach “wherein the aperture of the differential side plate, the first outer ring portion of the bearing support, the first bearing, and the first inner ring portion of the carrier overlap in a radial direction”.
However, Dewa does teach an aperture of a differential side plate, an outer ring portion of a bearing support, a bearing, and an inner ring portion of a differential rotating body overlap in a radial direction (see Examiner Fig. 1 above).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to provide the first bearing support arrangement taught by Dewa (seen in Fig. 4) with the axially compact bearing support arrangement taught by Dewa (seen in Fig. 5), such that “wherein the aperture of the differential side plate, the first outer ring portion of the bearing support, the first bearing, and the first inner ring portion of the carrier overlap in a radial direction”, as one of ordinary skill in the art would have recognized that the result of doing so would have been predictable, and have the obvious advantage of providing the axle assembly taught by Dewa with an axially compact design and increase the marketability of the axle assembly as it could be used in a variety of other applications requiring a shortened overall length.

Response to Arguments
The Applicant's arguments filed April 7th, 2022 are in response to the Notice of Allowance mailed January 12th, 2022. The Applicant's arguments have been fully considered.
	Regarding Claims 21 and 24, Applicant’s argument that “The references Dewa et al. (US 10,837,544) and Heim et al. (US 7,631,553) (cited in the Final Office Action dated on October 22, 2021) do not teach or suggest a torque sensing assembly coupled to the first bearing support operable to measure a strain thereof resulted from a separation force created between the drive pinion and the ring gear” (p. 7) is not persuasive. Heim clearly teaches a bearing support (Fig. 1, 10) operable to measure a strain thereof resulted from a separation force created between a machine element (7) and a measuring sleeve (3; col. 5, line 48 - “A sensor system 19 and measuring elements 16 are attached on the flange 10. The measuring elements 16 are, for example, strain elements. The machine element 7 is supported in the loaded and unloaded state on the measuring sleeve 3 via the rolling bodies 5. The loadings of the measuring sleeve 3 lead to tensile or compressive stresses on the flange 10 and are registered by the measuring elements 16. The measured results from deformations are collated and forwarded via a line 17 to an evaluation unit (not shown) and evaluated accordingly”). Examiner still believes it would have been obvious to provide the bearing support taught by Dewa with the strain gauge arrangement taught by Heim.
	Regarding Claims 21 and 24, Applicant’s argument that “Further the
references Dewa et al. (US 10,837,544) and Heim et al. (US 7,631,553) do not teach or suggest that the first bearing support, which the torque sensing assembly coupled to, protrudes a first outer ring portion coupled between the aperture of the differential side plate and the first outer race of the first bearing” (p. 7) is not persuasive. Dewa clearly teaches a first bearing support (Fig. 4, 41), which the torque sensing assembly (taught in combination with Heim) coupled to, protrudes a first outer ring portion (axially inward) coupled between an aperture (for receiving bearing support 41) of a differential side plate (331) and a first outer race (42) of a first bearing (42). In conclusion, claims 10-14 and 17 are allowed and claims 21-26 are still obvious in view of the prior art of record. See detailed and relevant rejections presented above.

Allowable Subject Matter
Claims ---10-14 and 17 are allowed.
Reasons for allowance, if applicable, will be the subject of a separate communication to the Applicant or patent owner, pursuant to 37 CFR § 1.104 and MPEP § 1302.14.
As allowable subject matter has been indicated, Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James J. Taylor II whose telephone number is (571)272-4074. The examiner can normally be reached M-F, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        
JAMES J. TAYLOR II
Examiner
Art Unit 3659



/J.J.T./Examiner, Art Unit 3659